On Motion for Rehearing.

II. Tbe verdict is fatally defective, and the defect being patent of record, must be judicially noticed by this court.
Per Curiam.
Relative to the point that the verdict was a general one, while the petition contained five counts, we have this to say, in addition to what has already been said thereon in the foregoing opinion: Repeated decisions of this court have conclusively established that we will not reverse because there was not a finding on each count, unless the attention of the lower court was specifically" called to the matter by appropriate motion, and in the original opinion we cited several authorities to show this. State v. Rucker, 59 Mo. 17; Brady v. Connelly, 52 Mo. 19; Chapman v. White, Id. 179; Burns v. Whelan, Id. 520; Carver v. Thornhill, 53 Mo. 283. All of these cases show that motions must distinctly specify the grounds relied on, and therefore bear with more or less directness on the point in hand, if the statute (2 Wag. Stat. 1021 § 48) in such cases made and provided is to be obeyed; and the case of Chapman v. White is directly in point, deciding, as it does, that if “ no such reason was given in the motion for new trial, or in arrest, we cannot consider it here.” These cases, and the section of the statute whereto we made reference, seem to have wholly escaped the attention of counsel. But these *71authorities on the point by no means stand alone. In Fickle v. St. L., K. C. & IV. R. R. Co., 54 Mo. 219, this language is used.: “ The only remaining point insisted on by the defendant, as a ground for a reversal of the judgment is, that the court rendered a general judgment in the case on all the counts in the petition, without making a separate finding on each count. R has been frequently held by this court, that such irregularities, committed in the trial courts, will not be noticed in this court, unless the matter-has been specifically brought to the attention of the trial court by motion or otherwise.” The motion for a new trial, in this case, did not call the attention of the court to this objection. The only thing that approached such objection was, that “ the finding, or verdict, is not specific or proper.” This is not sufficient. If the objection had been made to the tidal court, that there was no separate finding on the several counts in the petition, the court, having tried the causé without a jury, would doubtless have corrected its finding, and the .defendant would have had no cause to appeal to this court to have the finding corrected or the judgment reversed. To the like effect is Gilmore v. St. L., K. C. & N. R. R. Co., in the same volume, p. 227. . In Pitts v. Fugate, 41 Mo. 405, the point that the petition contained several counts, and that there was no separate finding as to each, was expressly called to the attention of the trial court by motion in arrest. In Brownell v. P. R. R. Co., 47 Mo. 240, and in Mooney v. Kennett, 19 Mo. 551, the question of-the necessity of calling, by proper motion, the attention of the lower court to a defect of the sort now complained of, was not considered. In Clark’s admr. v. Han. & St. Joe R. R. Co., 36 Mo. 215, the motion in arrest expressly raised the question respecting a general verdict on several counts. In State v. Dulle, 45 Mo. 269, it does not appear whether there was any motion filed or not. In Jones v. Tuller, 38 Mo. 363, the petition did not contain a “statement of a legal cause of actionand the same may be said of State v. Matson, Id. 489. In Nordmanser v. Hitchcock, 40 Mo., 178 the *72“ error apparent on the face of the record ” was in allowing the defendant to recover on his counter-claim, in the absence of the plaintiff, instead of dismissing the suit for lack of prosecution. In Han. & St. Joe R. R. Co. v. Mahoney, 42 Mo. 467, the question—& jurisdictional one—was a fit subject for inquiry, for the first time in this court, notwithstanding no motion was filed beloAv, and this is all that case decides. The State v. Marshall was a criminal case, and therefore occupied a different footing than civil cases. In Bateson v. Clark, 37 Mo. 31, the petition was alleged to be “fatally defective and insufficient to charge the endorsers,” and for that reason its sufficiency was examined. The doctrine announced in Peyton v. Rose, 41 Mo. 257, and Gray v. Payne, 43 Mo. 203, has been exploded. But at the time these decisions were rendered, it was regarded a fatal defect to seek in one and the same proceeding to set aside-a conveyance for fraud, and'also obtain possession of the land. It will thus be observed that the original opinion is in full accord with former decisions by us noted (Chapman v. White, Fickle v. St. L., K. C. & N. R. R. Co., Gilmore v. St. L., K. C. & N. R. R. Co., supra), and is not directly opposed by any. None of those cited by defendant’s counsel, as we have clearly shown, going further than to hold that we should review the action of the lower courts, in the absence of appropriate motions, only where the defect “ apparent on the face of the record ” is fatal in its character ; and we have been at the pains to review the authorities cited in behalf of defendant, in order to correct the serious misapprehension into which counsel have fallen, that for every error apparent of record the judgment should be reversed. Neither our Practice Act, nor our numerous decisions made thereon, give the slightest support to such an idea. There are doubtless numeroxis opportunities for fatal errors to occur, between the filing of the pleadings and the rendition of judgment. Our statute, however, has only seen proper to specify two; one, that the petition “ does not state facts sufficient to constitute a cause of action,” and *73the other, the lack of “jurisdiction of the court over the subject matter of the action.” Aside from these, so far as concerns the petition, unless objection thereto .be taken either by demurrer'or answer, “the defendant shall be deemed to have waived the same” (2 Wag. Stat. 1015 § 10; Pomeroy v. Benton, 57 Mo. 531, and cas. cit.) so that it will be readily seen that many defects, regarded as fatal at common law, are not of serious importance under our code practice, and cannot be taken advantage of except at the proper time; otherwise, they are deemed to be waived.

1. formal defects, patent OF record’.

We take it, then, from a review of the authorities, and of our liberal statutory provisions, that, even for error apparent of record, a reversal of the judgment doeg notj in all instances, necessarily and as a matter of course, occur. Certainly not, as shown by the authorities we have cited, for errors of the sort being considered: errors occurring during the progress of the trial, unless an appropriate motion gives opportunity for their correction, by pointedly calling attention of the trial court to them. In short, the theory of our Practice Act, as we understand it, is that for mere formal defects, though patent of record, reversals should not occur, unless opportune advantage be taken thereof in some appropriate way. This view is in entire consonance with that section of the statute (§ 33, 2 Wag. Stat. 1067) which expressly inhibits a reversal, unless “ error was committed materially affecting the merits of -the action.”

2. judgment: paroi evidence,

Passing to the other point urged upon our attention in the motion: It will be borne in mind that the issue raised by the pleadings was whether the notes sued were considered and included in the allowance obtained by Maupin. That allowance was not conclusive that the notes in controversy were considered and included when the allowance was made. This was so ruled when this case was here before (47 Mo. 323); and other decisions of this court also establish that parol evidence may be introduced, not to contradict the record, but to show that *74certain items and matters, as to which the record is silent, were not adjudicated. Any evidence was competent, therefore, to show this, even if such evidence incidentally showed that fraud had been committed, by changing the official entries which the law requires the clerk to make in his abstract and to endorse on the claim at the time of the allowance. (§§ 27, 28, 1 Wag. Stat. 105).) This is not attacking the record on the ground of fraud, any more than it is attacking the verity of the record, by showing that certain matters were not passed upon when a certain judgment was rendered.
The motion for rehearing is therefore overruled.
Overruled.